t c memo united_states tax_court michael kevin boltinghouse petitioner v commissioner of internal revenue respondent docket no filed date michael kevin boltinghouse pro_se blake w ferguson for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure an addition_to_tax all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure after concessions there are three issues remaining for decision whether petitioner is entitled to a dependency_exemption deduction under sec_151 for his daughter we hold that he is not whether petitioner is entitled to a deduction for itemized expenses in an amount greater than the standard_deduction we hold that he is not whether petitioner is liable for the addition_to_tax under sec_6651 for failing to file a return we hold that he is findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in mebane north carolina at the time he filed his petition the parties agree that petitioner received dollar_figure of gross_income in respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 or sec_6654 respondent also concedes that petitioner is entitled to deduct a portion of his medical and dental expenses and taxes paid although those concessions would not allow petitioner itemized_deductions in an amount greater than the standard_deduction during petitioner was employed as a store manager of the men’s warehouse in durham north carolina petitioner earned gross_income of dollar_figure consisting of compensation_for his work at the men’s warehouse and a small amount of dividend income of this amount dollar_figure was withheld as federal_income_tax i failure_to_file a return on or before date petitioner timely mailed and the internal_revenue_service irs timely received a form 1040a u s individual_income_tax_return for petitioner listed his wages and total income as zero claimed one personal_exemption claimed the standard_deduction and requested a refund of dollar_figure as income_tax that had been withheld petitioner attached a document to his form 1040a in which he presented unfounded arguments as to why he was not liable for federal_income_tax the irs did not process the form 1040a as an income_tax return in december of petitioner submitted a form 1040nr u s nonresident_alien income_tax return for to the irs petitioner listed his wages and total income as zero claimed an exemption for himself and requested a refund of dollar_figure that had been withheld on the information sheet accompanying his form 1040nr petitioner answered all questions by writing n a to assert that none of the questions applied to him ii settlement attempt respondent issued a notice_of_deficiency to petitioner on date and petitioner timely filed a petition for redetermination with this court while preparing his case petitioner gave respondent an unsigned form_1040 u s individual_income_tax_return the proposed form_1040 for and a schedule a itemized_deductions on the proposed form_1040 petitioner reports his income and dividends consistently with his form_w-2 wage and tax statement and form 1099-div dividends and distributions he also claims a personal_exemption for himself a dependency_exemption and itemized_deductions of dollar_figure respondent concedes that petitioner has allowable itemized_deductions of dollar_figure which is less than the standard_deduction of dollar_figure for and therefore respondent asserts that petitioner is entitled only to the standard_deduction a dependency_exemption deduction for petitioner’s daughter petitioner and his ex-wife have a daughter brandi who was born in date in petitioner and his ex-wife divorced there is a slight discrepancy between the total amount_of_deductions that respondent concedes and our calculation which is based on respondent’s brief of the total amount_of_deductions he concedes but the discrepancy does not alter our conclusions in a prior case before the court regarding the tax_year boltinghouse v commissioner tcmemo_2003_134 the court decided that petitioner could claim brandi as a dependent however in that year brandi was years old while in the year at issue she was no longer a minor brandi turned years old in date and she filed her own form_1040 with the irs for on which she claimed a personal_exemption for herself brandi lived with her mother in virginia and was a full-time college student during that year however petitioner claims brandi as a dependent on the proposed form_1040 b itemized_deductions on the schedule a attached to the proposed form_1040 petitioner claims he is entitled to itemized_deductions of dollar_figure after properly making adjustments based upon his adjusted_gross_income agi medical and dental expenses on the schedule a attached to the proposed form_1040 petitioner claims to have incurred dollar_figure of medical and dental expenses in as evidence petitioner provided receipts for medical and dental insurance premiums_paid physician visits medications and vitamins and other miscellaneous items purporting to be medical_expenses respondent concedes that petitioner is entitled to deductions for the medical and dental premiums_paid and for certain transportation costs as well as a portion of the other medical_expenses taxes paid on the schedule a attached to the proposed form_1040 petitioner seeks to deduct dollar_figure for income taxes paid to the state of north carolina and dollar_figure for personal_property_taxes paid respondent concedes that petitioner is entitled to deductions for the state income taxes paid and for dollar_figure of the personal_property_taxes paid as to the remaining dollar_figure petitioner provided a certificate showing that a portion of this amount was dollar_figure to renew his vehicle registration but he presented no evidence as to the remaining dollar_figure charitable_contributions petitioner asserts on the schedule a attached to the proposed form_1040 that he made a charitable gift by cash or check of dollar_figure and that he made noncash charitable gifts of dollar_figure petitioner did not offer to substantiate the reported gift by cash or check however in order to substantiate the noncash gifts petitioner provided three receipts from the goodwill community_foundation indicating that he made donations of various items with a total value of dollar_figure the receipts give a general description of the donated items indicating a couch a stereo stand household goods seven pieces of men’s clothing slacks shoes and pants a coffee table flatware plates and bowls however the receipts do not provide any information as to the age quality or condition of the donated items or any information as to who valued them or what method was used business deductions petitioner reports on the schedule a attached to the proposed form_1040 dollar_figure of unreimbursed business_expenses a transportation and travel_expenses petitioner claims that he is entitled to a deduction for dollar_figure of vehicle expenses dollar_figure of other travel_expenses and dollar_figure of overnight travel_expenses in petitioner’s job required him to go to the post office the bank other stores meetings and locations where he was involved with recruiting potential employees as evidence of the claimed expenses petitioner provided a receipt for payment for a rental car some airline boarding passes some receipts from hotels and other miscellaneous receipts that purport to be from expenses he incurred while traveling b business_gifts petitioner seeks to deduct dollar_figure for business_gifts petitioner provided receipts for nine purchases that purport to be business_gifts but no additional specific information c entertainment and business meals on the schedule a attached to the proposed form_1040 petitioner asserts that he is entitled to a deduction of percent of his meals and entertainment_expenses which he calculated to be dollar_figure to substantiate this deduction petitioner offered receipts from various convenience stores video rental stores entertainment venues and restaurants as well as his electricity bills for petitioner estimates that he entertained about potential customers or employees at his home during he also occasionally bought lunch sodas and snacks for employees in order to meet the men’s warehouse’s corporate goal of establishing a high-quality work environment petitioner paid for these expenses out of his own pocket even though he had a discretionary budget for such entertainment_expenses and it was not a common practice for managers to spend such a high amount for food and beverages for employees d cable television and telephone petitioner also seeks to deduct dollar_figure for his home cable television and dollar_figure for his home telephone for after conceding that percent of his telephone use was for nonbusiness purposes petitioner used the cable to determine whether the weather was too severe to open the store and he used the telephone service to make himself available in case of an emergency and to enable him to make long-distance calls to his supervisors however about two-thirds of the cost of the long distance calls was attributable to calls made to family members e laundry dry cleaning cost of clothing and haircuts petitioner seeks to deduct dollar_figure as the combined cost of clothing purchases laundry and dry cleaning and haircuts the clothing purchased consists of suits sport coats slacks ties socks and alterations these expenses were necessary for petitioner’s continued employment at the men’s warehouse because his dress code required him to wear a suit or a sport coat and slacks combination with a tie and to be well groomed casualty_loss petitioner claims that he suffered a dollar_figure casualty_loss in because he tore a business suit on a piece of glass while at work tax preparation software and publications on the proposed form_1040 petitioner claims a dollar_figure deduction for tax preparation software and publications opinion i dependency_exemption deduction for petitioner’s daughter a taxpayer bears the burden of proving that the commissioner’s determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and a taxpayer has the burden of proving that he is entitled to the deductions claimed rule a 503_us_79 292_us_435 in addition a taxpayer must keep sufficient records to substantiate any deductions claimed sec_6001 new colonial ice co v helvering supra pincite sec_7491 does not apply in this case because petitioner did not introduce credible_evidence that he is entitled to the deduction he seeks in general under sec_151 and c a taxpayer is allowed a dependency_exemption deduction for each dependent sec_152 the definition of a dependent provided by sec_152 includes a child of the taxpayer over half of whose support for the year was provided by the taxpayer see sec_1_152-1 income_tax regs in the case of a child of divorced parents the child generally is treated as receiving over half his support from the parent having custody for the greater portion of the year sec_152 and in order to satisfy the support_test of sec_152 so as to be entitled to a dependency_exemption deduction the taxpayer must prove the amount of total support the child received during the year and establish that the support that the taxpayer provided exceeds half the total rule a 46_tc_515 36_tc_547 lear v commissioner tcmemo_2004_253 petitioner is not required to provide the precise total amount of support for his daughter but must at least provide convincing evidence that he provided more than half of it in see 50_tc_756 petitioner failed to maintain and provide sufficient records establishing the total amount of support his daughter received in and the amount he provided while petitioner testified at trial that he paid tuition child_support and insurance premiums benefiting his daughter he failed to provide any evidence to substantiate how much these payments amounted to further petitioner did not offer any evidence as to how much support his ex-wife provided who paid his daughter’s other living_expenses or whether his daughter was employed during therefore we hold that petitioner failed to carry his burden of establishing that he met the support_test of sec_152 so as to be entitled to claim a dependency_exemption deduction for his daughter for petitioner also does not qualify for the deduction under the special support_test for children of divorced parents sec_152 sec_152 applies only when the child is in the custody of one or both parents for more than one-half of the petitioner’s argument that respondent never asked him for substantiation is without merit a taxpayer who fails for any reason to substantiate a claimed deduction does so at his peril see 50_tc_823 affd 412_f2d_201 2d cir calendar_year we have held that once a child reaches the age of majority under state law she is no longer in the custody of either parent for purposes of sec_152 ferguson v commissioner tcmemo_1994_114 kaechele v commissioner tcmemo_1992_457 petitioner’s daughter was a resident of virginia in and under virginia law an individual reaches the age of majority when she becomes years of age va code ann sec petitioner’s daughter became years of age in date and therefore could not be in the custody of either parent for more than one-half of the calendar_year therefore we hold that for petitioner is not entitled to claim a dependency_exemption deduction under sec_152 for his daughter ii deductions petitioner also bears the burden of proving that he is entitled to the itemized_deductions he claims and that he has maintained sufficient records to substantiate those deductions see sec_6001 rule a indopco inc v commissioner supra pincite new colonial ice co v helvering supra pincite a medical and dental expenses sec_213 allows deductions for medical and dental expenses only to the extent that they exceed a floor of percent of the taxpayer’s agi petitioner claims to have incurred dollar_figure of medical and dental expenses in before subtracting percent of his agi dollar_figure respondent concedes that petitioner is entitled to a deduction for medical and dental insurance premiums_paid dollar_figure for physician visits dollar_figure for medications and certain transportation_expenses leaving dollar_figure for physician visits dollar_figure for medications and dollar_figure for contour replacement grips petitioner offered no evidence to substantiate dollar_figure of the amount claimed on the schedule a thus he is not entitled to a deduction for that amount as evidence of the disputed expenses petitioner provided three explanation of benefits statements showing that he made copayments totaling dollar_figure for physician visits two statements that he owed a total of dollar_figure for physician visits two receipts that he paid dollar_figure for vitamins and one receipt that he paid dollar_figure for two contour replacement grips respondent appears to have misread the explanation of benefits statements that petitioner provided regarding three of the physician visits which clearly indicate that petitioner made copayments totaling dollar_figure during those visits however petitioner may be liable for an additional dollar_figure which petitioner is not claiming and therefore petitioner has met his burden regarding that amount however respondent correctly points out that as to the two statements indicating that petitioner owed a total of dollar_figure there is no evidence to establish that petitioner paid that amount therefore he may not claim a deduction for that amount the dollar_figure for medications that respondent disputes consists of payments for vitamins under sec_213 amounts paid for medicines or drugs are deductible only if they are prescribed or are insulin the vitamins in question are neither and therefore their costs are not deductible petitioner has not provided any medical reason for purchasing contour replacement grips and therefore we agree with respondent that he is not entitled to a deduction for that expense consequently including those amounts respondent concedes we hold that petitioner is entitled to deductions of dollar_figure for medical and dental premiums_paid dollar_figure for physician visit copayments made dollar_figure for medication expenses and dollar_figure for transportation_expenses to the extent that the total exceeds percent of petitioner’s agi b taxes paid sec_164 allows a taxpayer deductions for state_and_local_income_taxes real_property_taxes and personal_property_taxes on the proposed form_1040 petitioner seeks to deduct dollar_figure for state and local_taxes paid of which respondent has conceded dollar_figure of the remaining dollar_figure petitioner claims he is entitled to a deduction of dollar_figure for vehicle registration fees and has provided a certificate reflecting this amount sec_164 defines a personal_property_tax as an annual ad valorem tax that is imposed upon personal_property petitioner has not provided any evidence that any of this fee is an ad valorem fee as opposed to an annual flat fee and therefore it is not deductible see n c gen stat sec petitioner has offered no evidence regarding the remaining dollar_figure therefore we agree with respondent that petitioner is entitled to a deduction of only dollar_figure for taxes paid c gifts to charity sec_170 allows a taxpayer a deduction for charitable_contributions but only if verified under the prescribed regulations sec_170 provides that no deduction will be allowed for a contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment from the donee organization a taxpayer who makes charitable_contributions of property other than money must have a receipt or letter from the donee or other written record showing the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 and income_tax regs on his return the taxpayer must include the same three pieces of information and additionally if claiming a deduction of more than dollar_figure he must maintain records that show the fair_market_value of the property at the time of the contribution and the method used in determining the fair_market_value sec_1_170a-13 and income_tax regs petitioner asserts on the schedule a attached to the proposed form_1040 that he made a charitable gift by cash or check of dollar_figure but he has failed to provide any evidence to substantiate the gift and therefore is not entitled to a deduction for that amount petitioner asserts on the same schedule a that he made noncash charitable gifts of dollar_figure and to substantiate his claim he provided three receipts from the goodwill community_foundation indicating that he made donations of various items totaling dollar_figure in value respondent argues that petitioner is not entitled to a charitable_contribution_deduction because neither the receipts nor the form_8283 noncash charitable_contributions accompanying petitioner’s proposed form_1040 contains a description of the property in detail reasonably sufficient under the circumstances or states the method used in determining the fair_market_value the receipts identify and quantify the items contributed although they do not provide any information regarding the age quality or condition of the donated items or any information as to who valued them or what method was used we find that under the circumstances considering the nature of the items donated and of the donee institution the description of the property is reasonable and petitioner has substantially complied with the requirements of sec_1_170a-13 income_tax regs however petitioner has not provided sufficient substantiation of the fair_market_value of the property at the time the contribution was made or the method used in determining the value provided on the receipts therefore we will not accept his calculation of the amount of claimed deduction see 100_tc_32 even if we were to exercise our discretion to approximate the value of the contributions and allow petitioner a deduction for the entire amount of noncash charitable_contributions claimed considering our other findings petitioner would still not be entitled to itemized_deductions for greater than the standard_deduction applicable for that year see 39_f2d_540 2d cir see also fontanilla v commissioner tcmemo_1999_156 cavalaris v commissioner tcmemo_1996_308 bernardeau v commissioner tcmemo_1981_584 cf kendrix v commissioner tcmemo_2006_9 therefore we decline to exercise our discretion under cohan d unreimbursed employee_expenses sec_162 allows a taxpayer a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including a trade_or_business as an employee subject_to the limitation that a taxpayer is allowed a deduction for miscellaneous_itemized_deductions only to the extent that they exceed percent of his agi furthermore a taxpayer is not allowed any deductions for personal living or family_expenses sec_262 transportation and travel_expenses sec_162 allows a taxpayer a deduction for traveling expenses while away from home and in the pursuit of a trade_or_business however sec_274 requires strict substantiation by adequate_records or by sufficient evidence corroborating the taxpayer’s statement for deductions otherwise allowed under sec_162 and for any expenses related to listed_property such as cars and trucks travel and meals and entertainment_expenses sec_280f sec_1_274-5t temporary income_tax regs fed reg date the substantiation must show the amount time place and business_purpose of the expense sec_1_274-5t c temporary income_tax regs fed reg date on the proposed form_1040 petitioner claims that he is entitled to a deduction of dollar_figure for vehicle expenses dollar_figure for other traveling expenses and dollar_figure for overnight travel_expenses petitioner admits that he did not maintain an accurate mileage log but asserts that he is entitled to a deduction for mileage while working as an employee of the men’s warehouse because his employment frequently required him to drive to other locations this evidence does not satisfy the strict substantiation requirement of sec_274 petitioner provided receipts and other evidence that he traveled away from home in but did not offer any testimony or other evidence as to whether these expenditures had any business_purpose and provided only minimal evidence as to the time spent away from home furthermore petitioner did not offer any testimony or other evidence that his employer did not reimburse him for his travel_expenses petitioner has not met his burden and we allow no deduction for these transportation and travel_expenses business_gifts petitioner seeks to deduct dollar_figure for business_gifts under sec_274 a taxpayer may not claim a deduction under sec_162 for any expenses for gifts made directly or indirectly to any individual to the extent the value of the gifts exceeds dollar_figure to substantiate expenses relating to gifts a taxpayer must provide adequate_records or corroborating evidence showing the costs of the gifts the dates the gifts were made descriptions of the gifts the business purposes of the gifts and the business relationships between the taxpayer and the gift recipients sec_274 sec_1_274-5t c temporary income_tax regs fed reg date petitioner introduced no evidence showing the dates of the gifts and provided only vague uncorroborated testimony regarding the business purposes of the gifts and his relationships with the recipients therefore we agree with respondent that petitioner is not entitled deduct the costs of the business_gifts for entertainment and business meals under sec_274 a taxpayer may not claim a deduction for entertainment_expenses unless the taxpayer meets the strict substantiation requirements to substantiate such an expenditure a taxpayer must provide adequate_records or have sufficient evidence corroborating the amount of the expenditure the date of the entertainment the location of the entertainment the business_purpose of the entertainment and the business relationship between the taxpayer and the person entertained sec_1_274-5t temporary income_tax regs supra petitioner asserts that he is entitled to a deduction of percent of dollar_figure which he allegedly spent on meals and entertainment in see sec_274 to substantiate his deduction petitioner offered receipts from various convenience stores video rental stores entertainment venues and restaurants and provided his electricity bills for petitioner also testified that he entertained about potential customers or employees during and he occasionally bought lunches sodas and snacks for other employees in order to meet the men’s warehouse’s corporate goal of establishing a high- quality work environment the location of the entertainment activities was frequently apparent from the receipts that petitioner provided and petitioner testified that he entertained potential customers and employees in his home and provided sodas and snacks for employees at the men’s warehouse store however petitioner provided only vague testimony that he incurred expenses entertaining potential customers and employees without providing specific names dates corroborating evidence that the expenditures were so spent or evidence that he was not reimbursed for these expenses he also provided no specific evidence of what the business purposes of the entertainment activities were other than to keep the other employees happy we are not convinced that petitioner has satisfied the strict substantiation requirements of sec_274 or that these expenditures were ordinary and necessary expenses as required by sec_162 sec_274 provides that expenses for food and beverages furnished on the business_premises of a taxpayer primarily for his employees may be deductible and are not subject_to the strict substantiation requirements of sec_274 see sec_1 5t c temporary income_tax regs supra however this section does not apply to petitioner’s expenditures because the employees at the store that petitioner manages are the men’s warehouse’s employees not petitioner’s employees this section is aimed at expenses that are deductible by an employer because they are in the nature of compensation paid to his employees which is not true of the expenses in this case see haman v commissioner tcmemo_1972_118 affd 500_f2d_401 9th cir therefore we find that petitioner has failed to carry his burden and we will not allow him a deduction for any entertainment or meal expenses cable television and home telephone sec_262 provides that personal_living_and_family_expenses are not deductible unless expressly allowed and the regulations specify that personal_living_and_family_expenses include utilities provided to a taxpayer’s home unless the taxpayer uses a part of his home for his business sec_1 b income_tax regs sec_262 specifically disallows any deduction for the first line of basic local_telephone_service provided to a taxpayer’s residence after conceding that percent of his telephone use was for nonbusiness uses petitioner is attempting to deduct dollar_figure for cable television and dollar_figure for his telephone in petitioner has provided no evidence to establish that he uses his home as a place of business furthermore we find that only a small portion of petitioner’s cable and telephone use was for business purposes therefore we agree with respondent that petitioner’s cable and telephone expenses are nondeductible personal expenses under sec_262 sec_262 also specifically disallows any deductions for local_telephone_service therefore we will not allow petitioner a deduction for cable or telephone expenses laundry dry cleaning cost of clothing and haircuts petitioner proposes to deduct dollar_figure as expenses_incurred for purchasing business clothing laundry and dry-cleaning and haircuts petitioner argues that these are ordinary and necessary business_expenses because they were required as a condition of his employment and he would not have made such expenditures if his employer did not require them expenses for uniforms are deductible under sec_162 if the uniforms are required or essential for employment are not suitable for general wear and are not worn as ordinary clothing 30_tc_757 udoh v commissioner tcmemo_1999_174 petitioner testified that the clothing he purchased was of a type that people ordinarily wear although he himself would not wear such clothing if not required to therefore because the clothing that petitioner purchased is suitable for general wear his clothing expenses are nondeductible personal expenses under sec_262 as are the expenses_incurred for laundering and dry-cleaning his clothing haircuts are nondeductible personal expenses even when required as a condition_of_employment see 74_tc_1266 therefore petitioner is not entitled to deduct any of the expenses relating to his appearance e casualty_loss under sec_165 a taxpayer is allowed a deduction for losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise petitioner claims that he suffered a dollar_figure casualty_loss because he tore his suit on a piece of glass while at work as discussed in the section above we have determined that petitioner’s business clothing is not considered business property thus he is eligible for a casualty_loss deduction only if he meets the requirements of sec_165 and h under sec_165 petitioner may deduct his net_casualty_loss only to the extent that it exceeds percent of his adjusted_gross_income or dollar_figure for therefore even if we were to accept petitioner’s unsubstantiated claim that he suffered a casualty_loss of dollar_figure petitioner still fails to meet the threshold requirement under sec_165 and thus he is not entitled to a casualty_loss deduction f tax preparation software and publications petitioner claims a deduction for dollar_figure for purchases of tax preparation software and publications petitioner failed to introduce any documentation to substantiate his entitlement to this deduction see sec_6001 sec_1_6001-1 income_tax regs therefore we conclude that petitioner is not entitled to deduct the dollar_figure for tax preparation software and publications iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax of up to percent of the amount_required_to_be_shown_as_tax for failure to timely file a federal_income_tax return unless the taxpayer shows that the failure is due to reasonable_cause and not due to willful neglect sec_6651 sec_7491 places the burden of production on the commissioner to show that the imposition of an addition_to_tax or penalty on a taxpayer is appropriate to satisfy this burden the commissioner must present sufficient evidence that the particular penalty is appropriate to impose on the taxpayer 116_tc_438 if the commissioner makes such a showing the burden_of_proof is on the taxpayer to raise any issues that would negate the appropriateness of the penalty such as reasonable_cause id petitioner was required to file a return for tax_year and he appears to concede this point see sec_6011 sec_6012 to determine whether a document that a taxpayer files constitutes a valid_return for purposes of sec_6651 we follow the test in 82_tc_766 affd 793_f2d_139 6th cir under the beard test a document constitutes a return only if it meets four requirements first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury respondent concedes that petitioner satisfied the second and fourth requirements by filing two documents that purported to be tax returns and by executing both documents under penalties of perjury however respondent asserts that neither the form 1040a nor the form 1040nr petitioner submitted constitutes a return within the meaning of the beard test because neither form contains sufficient data to calculate tax_liability and neither form indicates that petitioner made an honest and reasonable attempt to satisfy the requirements of the tax law petitioner does not argue that the unsigned proposed form_1040 constitutes a return this court has held that a federal_income_tax return containing only zero entries particularly when accompanied by frivolous arguments that the taxpayer is not liable for federal_income_tax is not considered a valid_return because it fails the first and third prongs of the beard test see 120_tc_163 arnett v commissioner tcmemo_2006_134 affd aftr 2d ustc par big_number 10th cir halcott v commissioner tcmemo_2004_214 we have held that the arguments that the petitioner attached to the purported returns are without merit and the inclusion of similar arguments on a purported return is an indication that the taxpayer is not making an honest and reasonable attempt to satisfy the requirements of the tax law arnett v commissioner supra coulton v commissioner tcmemo_2005_199 halcott v commissioner supra therefore because both the form 1040a and form 1040nr that petitioner submitted contained only zero entries for income and were accompanied by frivolous arguments we find that petitioner did not file a valid_return petitioner’s only explanation for not filing a valid_return is his assertion that an irs agent failed to inform him that his form 1040a was not valid primary responsibility for filing federal_income_tax returns is on the taxpayer and the absence of an objection from the irs does not amount to reasonable_cause for not filing a return under sec_6651 see 469_us_241 therefore we find that respondent has carried his burden of production and petitioner has failed to negate his liability petitioner is liable for the addition_to_tax for failure_to_file a return pursuant to sec_6651 iv conclusion on the record before us we hold that petitioner failed to meet his burden of proving entitlement to a dependency_exemption deduction for his daughter for furthermore we find that in addition to the itemized_deductions respondent conceded petitioner would be entitled to an additional dollar_figure deduction for medical and dental expenses however our findings do not alter respondent’s conclusion that petitioner is not entitled to itemized_deductions in an amount greater than the standard_deduction and therefore we sustain his determination that petitioner is entitled only to the standard_deduction finally we find that petitioner has not demonstrated reasonable_cause for failing to file his tax_return therefore we sustain the imposition of an addition_to_tax under sec_6651 in reaching our holdings we have considered all the parties’ contentions and to the extent that we have not addressed them we conclude that they are irrelevant moot or without merit to reflect the foregoing and concessions by the parties decision will be entered under rule
